Citation Nr: 0419919	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Service connection for peripheral neuropathy due to herbicide 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.  

3.  The veteran does not have peripheral neuropathy due to 
herbicide exposure.  


CONCLUSION OF LAW

Peripheral neuropathy due to herbicide exposure was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the claim being received in July 2000, the VCAA 
notice being sent in April 2001, and the initial unfavorable 
rating decision being issued in June 2001.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter discloses that it has 
complied with all the requirements as described by the Court.  
Particularly, the wording of the April 2001 VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
"Tell us about any additional information or evidence that 
you want us to try to get for you (emphasis added)."  

Moreover, the rating decision, statement of the case, and 
supplemental statement of the case, as well as VCAA letters 
of April 2001, May 2002 and January 2003, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  

VCAA provides that VA will obtain an examination and medical 
opinion when necessary to make a decision.  An examination 
and medical opinion will be deemed necessary to make a 
decision when the criteria set forth in the law are met.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  First, the record 
must contain competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability.  In this case, there is no diagnosis of 
peripheral neuropathy from a competent medical source.  Also, 
there is no competent evidence of persistent or recurrent 
symptoms of peripheral neuropathy, as the doctors who have 
examined the veteran over the years have either had normal 
findings or other diagnoses.  Secondly, the evidence must 
indicate that the disability or symptoms may be associated 
with the claimant's active service.  In this case, there is 
no competent evidence which would indicate that a current 
disability is linked to service.  See 38 C.F.R. § 3.159 
(2003).  Additionally, there is no evidence that would form a 
link by bringing a current disability within an applicable 
legal presumption.  38 U.S.C.A. §§ 1101, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Thus, a VA 
examination and medical opinion are not required in this 
case.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  In April 
2001, May 2002, and April 2003, the RO sent the claimant a 
letter explaining what information and evidence is necessary 
to support this claim.  He had until one year after the date 
of each letter to make sure the RO received the information 
and evidence requested.  If VA receives the information and 
evidence to support this claim after that date, it may not be 
able to pay benefits from the date the claim was received.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Herbicide Presumptions  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2003).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebutable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Recently, chronic persistent peripheral neuropathy was 
specifically considered and the results published in the 
Federal Register as follows.  68 Fed. Reg. 27630, 27636-27637 
(May 20, 2003).  

SUMMARY: As required by law, the 
Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of 
Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits 
Expansion Act of 2001, has determined 
that a presumption of service connection 
based on exposure to herbicides used in 
the Republic of Vietnam during the 
Vietnam Era is not warranted for the 
following conditions: ... chronic 
persistent peripheral neuropathy, ..., 
and any other condition for which the 
Secretary has not specifically determined 
a presumption of service connection is 
warranted.

NAS noted in VAO ["Veterans and Agent 
Orange: Health Effects of Herbicides Used 
in Vietnam," July 27, 1993] and 
subsequent reports that there was 
inadequate or insufficient evidence of an 
association between exposure to 
herbicides and chronic persistent 
peripheral neuropathy.  A publication 
relating serum TCDD and peripheral 
neuropathy from the 1982, 1985, 1987, 
1992, and 1997 examinations of the Ranch 
Hand study found significantly increased 
risk of peripheral neuropathy among Ranch 
Hand veterans in the high-exposure 
category in 1997.  (Michalek JE, Akhtar 
FZ, Arezzo JC, Garabrant DH, Albers JW. 
2001.  Serum dioxin and peripheral 
neuropathy in veterans of operation ranch 
hand.  Neurotoxicology 22:479-490.)  NAS 
noted a major problem in the 
interpretation of TCDD effects on the 
peripheral nerves in light of the 
presence of diabetes and preclinical 
diabetes in the majority of the cases 
identified.  NAS also noted that the 
cases of probable and possible peripheral 
neuropathy were identified for the first 
time in 1992 and 1997, with prior 
examinations being normal.  NAS 
determined that these findings weakened 
the ability to implicate TCDD exposure as 
the etiologic agent given that the 
peripheral nerve is known to repair 
itself after cessation of exposure or 
after diminution of the body burden of 
the responsible toxicant.  

NAS concluded that there remains 
inadequate or insufficient evidence of an 
association between exposure to 
herbicides and chronic persistent 
peripheral neuropathy.  Taking account of 
the available evidence and NAS' analysis, 
the Secretary has found that the credible 
evidence against an association between 
herbicide exposure and chronic persistent 
peripheral neuropathy outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  

Background and Analysis  The service medical 
records contain a consultation sheet dated in June 
1968.  The veteran gave a history of having tremors 
for 10 years.   They seemed to be present in 
serious emotional or stress situations.  Neurologic 
examination was totally normal, except for a fine 
tremor brought out in stress.  The doctor reported 
that there was no evidence of central nervous 
system disease.  The doctor expressed the opinion 
that the symptoms were functional.  A psychiatric 
consultation was recommended.  

The report of the June 1968 psychiatric 
consultation shows that the veteran had been in 
Vietnam for 3 weeks and was having difficulty 
adjusting.  The diagnosis was inadequate 
personality with anxiety.  Personality disorders 
are not disabilities with the meaning of the laws 
and regulations providing compensation benefits.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

On examination for separation from service, in 
January 1969, the veteran's neurologic status was 
normal.  

The records from Holly Park Hospital cover the 
period from May 1974 to December 1978.  The summary 
of private hospitalization in May 1974 does not 
show any neurologic deficits.  The summary of a 
March 1976 private hospitalization shows that the 
extremities had no clubbing, edema or limitation of 
motion.  Neurologic evaluation revealed the cranial 
nerves to be intact.  Reflexes were physiologic.  
Coordination was good.  There were no motor 
deficits.  

There were no relevant complaints, findings or 
diagnoses on the April 1985 VA examination.  

On the VA examination, completed in October 1991, 
the veteran complained of spasms involving the 
right arm, back and shoulder area.  He claimed a 
nervous condition, possibly toxic neuropathy.  No 
trophic changes were noted in the hands or feet, 
and his hair, skin and nails were normal.  An 
attached sheet shows the veteran described a spasm 
or twitching of the right arm and leg.  They 
happened day or night, when relaxed or under 
stress.  His wife told him that he twitched in his 
sleep.  When sitting, he found himself gripping and 
relaxing his grip unconsciously.  He asserted that 
the condition worsened with the passage of time.  
After the examiner related the specifics of a 
peripheral (toxic) neuropathy, the veteran stated 
that he occasionally had numbness/tingling of his 
ankles and toes on both feet.  The diagnosis was 
spasm/tremor of the right upper extremity and right 
lower extremity; consider essential tremor versus 
other neurologic entity.  

In March 1993, the veteran had an examination by 
James D. Nelson, M.D., of the Ross Plaza 
Neurological Medical Group.  There was a history of 
symptoms following a December 1992 accident.  
Physical findings were tenderness and spasm on 
palpation of the muscles of the cervical, dorsal 
and lumbar paraspinal areas, with decreased range 
of spine motion.  The doctor also found weakness in 
the right triceps and right hamstring.  There was a 
patchy decreased sensation in the right upper and 
lower extremities, a depressed right biceps reflex 
and an antalgic gait.  The diagnoses were post-
traumatic head syndrome with migraine, occiptial 
neuralgia, cervical strain, cervical radiculopathy, 
radiculopathy of the right upper extremity, 
lumbosacral strain and rule out radiculopathy of 
the right lower extremity.  

Private records of July and August 1994 reflect 
back complaints, symptoms, and treatment.  

Clinical records of Kaiser Permanente cover the 
period of May 1991 to February 1998 and from April 
2001 to November 2002, without mention of 
peripheral neuropathy.  Of particular note is a 
January 2002 record of right elbow complaints, of 
diminished sensation on the lateral aspect.  The 
only abnormality was some mild tenderness in the 
area.  The assessment was right elbow discomfort, + 
tendinitis.  In March 2002, the right elbow was 
reported to be much better.  On a general 
examination in July 2002, the veteran's deep and 
superficial reflexes were normal.  The impression 
was a normal examination.  

In January 2003, Stewart A. Lonky, M.D., reported 
examining the veteran in December 2002.  The report 
was based on a comprehensive history and physical 
examination, review of available medical records 
and laboratory data.  Examination of the 
extremities showed no cyanosis, clubbing or edema.  
There were no focal neurologic findings.  The 
doctor diagnosed respiratory disorders, which he 
associated with industrial exposure.  There was no 
finding of any peripheral impairments or of any 
neuropathy.  

Conclusion  There is no competent evidence that the 
veteran has peripheral neuropathy.  He has been 
extensively examined and treated by private 
doctors.  Further medical examination and opinion 
is not indicated.  38 U.S.C.A. § 5103A(d) (West 
2002).  The private physicians have found numerous 
health concerns but they have not reported any 
manifestations of peripheral neuropathy, and they 
have not reported any diagnosis of peripheral 
neuropathy.  Thus, the preponderance of evidence 
drives the Board to conclude that the veteran does 
not have peripheral neuropathy.  As the veteran 
does not have the claimed disability, the claim 
must be denied.  

There is also no competent evidence which would 
link a current peripheral neuropathy to herbicide 
exposure.  There is competent evidence against a 
connection.  The NAS report provides evidence 
(which the law has determined to be competent for 
VA purposes) that any current chronic peripheral 
neuropathy would not be linked to herbicide 
exposure.  So, even if the veteran did have a 
current disability of peripheral neuropathy, the 
preponderance of evidence would be against a 
connection to herbicide exposure.  

The Board has considered other bases for service 
connection.  There is no competent evidence of 
peripheral neuropathy during the presumptive 
period.  Further, the peripheral neuropathy which 
is subject to the presumptions in the law and 
regulations is self-limiting and would have 
resolved by now.  There is no competent evidence to 
link any current disability to herbicide exposure 
during service, or to any disease or injury during 
service.  There is no basis for service connection.  


ORDER

Service connection for peripheral neuropathy due to herbicide 
exposure is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



